internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone legend uil x program name b number c number d dollars dollar amount e dollars dollar amount f number g number dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate a grant-making program called x you are organized exclusively for charitable literary and educational_purposes in furtherance of your purposes you provide support for scholarship in the humanities you believe that scholarship in the humanities is crucial in pushing forward the boundaries of knowledge and understanding of the world and that the skills of the humanities are vital to american public culture you have supported the humanities in a variety of ways since your inception through grants to universities the purpose of x is to award grants to provide support for excellent scholars in the humanities to make substantial progress on ambitious public facing projects that bring their expertise to an audience outside the scholarly community in a way that will enrich public understanding the recipients fellows will be expected to work on projects that substantively engage the public beyond the scholarly community and such projects will vary considerably based upon the fellows expertise interests and talents examples of appropriate projects may include but are not limited to writing a thoroughly researched book or series of articles for a general or mainstream audience contributing to research for a documentary film developing curricula for high school students or creating a free educational website to disseminate humanities-based knowledge in the first year of x you expect to provide in the range of b fellowship awards depending on the availability of funding and the strength of the applications as you evaluate the success of x the exact number of awards granted may change over time depending on the availability of funds in addition the term of the fellowship award will be c months there will be two payments to support the work of the fellow i approximately d dollars to fund c months of continuous leave for the fellow during the period of the award and ii a stipend of up to approximately e dollars to be put toward project costs you will determine the amount of the stipend up to a cap of approximately e dollars based upon the proposed budget submitted for the project such payments in the aggregate are the award all award funds must be used exclusively for these purposes you may also adjust funding levels based upon the scale and success of proposed projects in the future x will be open to professors in any humanities or humanistic social-science discipline who received tenure within approximately c years of the fellowship period in future years as you evaluate the success viability and scalability of the fellowship award you may make x available to academics at other points in their careers including graduate students post-doctoral students untenured faculty and faculty who received tenure within more or fewer years of the period of that currently required to publicize x you will identify in the range of g colleges and universities and ask the administration of each school to nominate one eligible faculty_member to apply for x the schools will be established non-profit institutions of higher learning in the united_states and they will be chosen to represent a wide range of the colleges and universities that support scholarly research in the humanities responsibility for publicizing x to individual faculty at each nominating institution will then lie with the administration at each school although your staff will encourage ail institutions to reach out to all eligible faculty members and work with relevant department chairs in the humanities to solicit applications widely in future years you expect to expand the pool of nominating schools and or to allow eligible scholars to apply directly to you from any college or university without the need for nomination by their college or university your staff will also reach out to the dean or provost with responsibility for faculty in the humanities by e-mail and follow up with an individual phone call to discuss details of x and confirm the participation of each school letter catalog number 58222y after being nominated by a college or university applicants will submit their applications to you the application will require submission of various documents including a statement about the applicant's experience engaging broad audiences ii a detailed project description including a summary timeline and budget iii a curriculum vitae iv references and v a nomination letter only applicants nominated by the schools will advance to the selection committee which will consist of approximately f experts in the humanities including distinguished professors of the humanities leaders of scholarly professional associations and noted creators of humanities exhibits books and articles for the general_public and will be chosen by your trustees or staff you will work to ensure a broad range of expertise and experience in the members of the selection committee and will ensure that members of the selection committee will not be in a position to receive private benefit directly or indirectly if certain potential grantees are selected over others the selection committee will make its decisions based on the intellectual rigor anticipated public impact and feasibility of the proposed project the project's relevance to your exempt purposes and the candidate’s prior experience contributions to the field demonstrated academic achievement and demonstrated orientation toward public engagement the selection of individual grantees will be made on an entirely objective and nondiscriminatory basis additionally there will not be any restrictions or limitations in the selection criteria based on age gender race religion national origin sexual orientation or ethnic background employees and disqualified persons and their family members will not be eligible to receive an award likewise members of the selection committee and their family members may not receive an award the terms and conditions of each grant will be set forth in a formal letter of agreement awarding the fellowship this will state that the purpose of the award is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the fellow and specifically a humanities project as described in his or her application to enable each fellow to make significant progress on at this time you do not anticipate renewal of the awards under compelling circumstances however you may agree to provide additional funds for a fellow to continue his or her project in that instance you could choose to renew the award for up to an additional c months or with an additional stipend of up to e dollars provided that you have no information indicating that the original award was used for any purpose other than that for which it was made and any reports due pursuant to the terms of the original award have been furnished any additional criteria and procedures for renewal will be objective and nondiscriminatory and otherwise consistent with the exempt purposes you will make reasonable efforts to see that the award is spent solely for the purpose for which it was made and to obtain full and complete reports from each fellow on how the funds are spent letter catalog number 58222y specifically within approximately three months from the end of the c month term you will require a final written report from each fellow or each nominating institution on the use of all x award funds including progress made by each fellow to accomplish the purpose for which the award was given if any award funds continue to be used in accordance with the terms of the award letter after the submission of the above reports you will require an additional annual report until such award funds have been fully spent furthermore the terms and conditions of the award letter may contain additional supervision procedures necessary to ensure that the purposes of the grant are fulfilled including regular communication between your staff and the fellow you will promptly investigate any apparent misuse of funds or failure to provide required reports while a matter is being investigated you will withhold further payments to the individual until you have determined that no part of an award has been misused and until missing reports have been submitted if you discover that funds have in fact been misused you will take all reasonable and appropriate steps to secure the repayment of the diverted funds in addition in the event of such a diversion you will withhold any further payments on the award if repayment is made and you receive adequate assurances from the fellow or nominating institution that future diversions will not occur and you have required the individual to take extraordinary precautions to prevent future diversions from occurring you may determine to resume award and all remaining funds will be used for your charitable purposes if a diversion occurs and is not corrected the fellow will not be eligible for any future funding from you you signed a written_statement to acknowledge and agree to continue to maintain records that include information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to you the amount and purpose of each grant and all grantee reports and other follow- up data obtained in administering x basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all a taxable_expenditure of the following requirements of code sec_4945 is not e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or letter catalog number 58222y - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show objective and nondiscriminatory selection the grant procedure includes an process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58222y if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58222y
